department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil tl-n-1763-00 cc pa apjp memorandum for assistant district_counsel pennsylvania district from senior technician reviewer branch administrative provisions and judicial practice subject significant service_center advice this is in reply to your request for significant service_center advice dated date in connection with a question posed by the statute unit of the philadelphia service_center issue whether the procedure outlined in tebb which directs service centers to disallow duplicate dependent exemptions claimed on delinquent original returns reflecting married filing separate or head_of_household filing_status conflicts with sec_6402 of the internal_revenue_code code which provides that the service must provide the taxpayer with an explanation as to why a claim_for_refund was denied conclusion tebb does not conflict with sec_6402 because the tebb does not address the form or content of the notification to the taxpayer of the disallowance of the dependency_exemption further it is not clear why the service would use claim disallowance procedures in connection with the tebb because deficiency procedures would normally apply to adjustments made to original returns covered by the tebb facts tebb was posted to the taxpayer service electronic bulletin board tebb on date as a change to irm statute_of_limitations tebb states delinquent original returns reflecting marital status of married filing separate or head_of_household claiming dependents must have the spouse’s tl-n-1763-00 account checked for possible duplicate dependents being claimed if previously claimed disallow and notify the taxpayer tebb requires that the statute unit notify the taxpayer of the disallowance of the dependency_exemption but does not state or indicate by cross reference what form the notification should take discussion sec_6402 of the code states explanation of reason for refund disallowance -in the case of a disallowance of a claim_for_refund the secretary shall provide the taxpayer with a explanation for such disallowance the senate report accompanying the internal_revenue_service restructuring and reform act of s rep no 105th cong 2d sess states that the committee believes that taxpayers are entitled to an explanation of the reason for the disallowance or partial_disallowance of a refund claim so that the taxpayer may appropriately respond to the irs accordingly the provision requires the service to notify the taxpayer of the specific reasons for the disallowance or partial_disallowance of the refund claim sec_6402 and its legislative_history indicate that congress was concerned that taxpayers be notified of the reasons for the disallowance of a claim_for_refund therefore sec_6402 applies to any claim for credit or refund for which a notice of claim disallowance is required neither sec_6402 nor its legislative_history states the level of specificity required in the explanation given the taxpayer further sec_6402 does not require that examination_review a claim prior to disallowance whether such review is appropriate in any given case is a discretionary matter on the part of the service the requirements of sec_6402 should not normally apply to the situation described in the tebb because the tebb addresses the processing of original returns in the situation described in tebb the service is increasing the tax shown on the original return as a result of disallowing the dependent_exemption this action will result in an increase to the tax shown on the taxpayer’s return and accordingly will result in a deficiency this in turn requires the service to send the taxpayer a statutory_notice_of_deficiency pursuant to sec_6213 prior to making an assessment of the correct_tax accordingly the service should apply deficiency procedures in making the adjustments to original returns covered by the tebb if you have any questions regarding this advice please contact john mcgreevy at
